DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-6 of U.S. Patent No. 11,057,931 (hereinafter Patent ‘931). Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 1 of the instant application recites similar claimed features that are recited in claim 1 of Patent’931, however claim 1 of the instant application omits the additional features found in claim 1 Patent ‘931. Both claims commonly recite a terminal and a processor (or controller) that control transmission of a random access preamble based on information related to PRACH transmission occasions in a time domain (direction) and resources in a frequency domain (direction) and a transmitter that transmits the physical random access channel (preamble).

Claim 4 of the instant application recites similar claimed features that are recited in claim 7 of Patent ‘931 as it relates to the base station. Both claims commonly recite a base station having a transmitter, controller and receiver for reception of a PRACH, wherein the transmitter transmits information related to one or more PRACH transmission occasions in a time domain (direction) and resources in a frequency domain (direction) for transmitting the PRACH which is to be received by the base station. 

Claim 5 of the instant application similarly claims the method performed by the apparatus of claim 1 of Patent ‘931 and expressed in the method claim 8 of Patent ‘931.

Claim 6 of the instant application similarly claims the system claimed in apparatus claim 8 of Patent ‘931 which comprises the base station and terminal interacting wherein the base station transmits PRACH configuration information regarding time and frequency domain resources to be used by the terminal for transmitting a random access preamble to the base station.

Claims 2-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. No. 11,057,931 (hereinafter Patent ‘931) in view of Vajapeyam US 11,343,680 (hereinafter Va).

Claim 2 of the instant application claim 1 is similar to claim 1 of Patent ‘931 which teaches wherein the random access procedure is performed by the terminal, wherein the transmitter transmits the random access preamble over spectrum (in the frequency direction) but does not claim wherein the spectrum is other than a licensed spectrum.
However Va teaches wherein the transmitter transmits the random access preamble in a cell in which communication is performed in a spectrum other than a licensed spectrum ([Va, Fig. 5, Col. 17, Lines 40-47] In Va, Fig. 5, the PRACH message is sent using the unlicensed radio frequency resources within a cell).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the claims of Patent ‘931, indicating the ability to communicate random access preambles over a random-access channel to establish a communications channel, with the teachings of Va, indicating that the random access procedure may involve the use of unlicensed or licensed spectrum, wherein the preamble transmitted message 1 from UE to the base station may be sent via an unlicensed spectrum. The benefiting result would have been the ability to benefit from increased opportunities for enhanced data transmission and offloading in more dense venues [Va, Col. 1, Lines 45-59].

Regarding claim 3, Patent ‘931, in view of Va suggests the terminal according to claim 2, further comprising a receiver that receives a response to the random access preamble in a cell in which communication is performed in a licensed spectrum ([Va, Col. 2, Lines 19-23 &27-30] In Va Fig. 5 the response to the PRACH message is received using the unlicensed radio frequency resources 535 within a cell using licensed spectrum.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Patent ‘931, indicating the ability to communicate random access preambles over a random-access channel to establish a communications channel, with the teachings of Va, indicating that the random access procedure may involve the use of unlicensed or licensed spectrum, wherein the preamble response message 2 from the base station may be sent via a licensed spectrum. The benefiting result would have been the ability to benefit from guaranteed availability of the licensed radio frequency spectrum band.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by NAN et al. US 2016/0021681 (hereinafter NAN).

Regarding claim 1, NAN teaches a terminal (UE of NAN Fig. 9, ¶4, ¶58) comprising: a processor  that controls transmission of a random access preamble [NAN, ¶196-¶197, (the UE comprises a processor and transmitter, wherein the processor controls the transmitter to send a random access preamble on a PRACH resource corresponding to PRACH resource configuration information)], based on at least one of: information related to one or more PRACH transmission occasions in a time domain [NAN, ¶206 (the PRACH resource configuration information may include a resource period, start position of the period and offset)]; and information related to one or more PRACH transmission resources in a frequency domain [NAN, ¶206 (the PRACH resource configuration information may include frequency-domain resource) & ¶4-¶5]; and a transmitter that transmits the random access preamble [NAN, ¶197 (The transmitter of the UE sends a random access preamble on the PRACH resource)  and also see ¶4-¶5 (A preamble used in a conventional PRACH has five formats, and PRACH resources include time-domain resources and frequency-domain resources. A PRACH time-domain resource includes a symbol, a subframe, a timeslot, and/or a system frame occupied by a PRACH preamble and a guard period. A PRACH frequency-domain resource includes a subcarrier and/or a resource block (RB) occupied by a PRACH preamble and a guard period. PRACH resources may also be called PRACH opportunities. A random access procedure includes two modes, a contention mode and a non-contention mode. In a contention random access procedure, an eNodeB configures, by using radio resource control (RRC) common signaling, a preamble used by a UE to perform random access and available time-frequency resources used by the UE to send a random access preamble. The UE randomly selects a preamble, and performs access on a random time-frequency resource. Therefore, a result of such access has randomicity, and 100% success cannot be ensured. In a non-contention random access procedure, a preamble sent by a UE and a time-frequency resource for sending the preamble are specified by a base station by using RRC dedicated signaling)].

Regarding claim 4, Nan teaches a base station comprising [NAN, Figs. 8 & 10, ¶209]: 
a transmitter (Transmitter 803 or 1001 of Figs. 8 and 10) that transmits at least one of: 
information related to one or more PRACH transmission occasions in a time domain [NAN, ¶206 (the PRACH resource configuration information may include a resource period, start position of the period and offset)]; and 
information related to one or more PRACH transmission resources in a frequency domain [NAN, ¶206 (the PRACH resource configuration information may include frequency-domain resource) & [NAN, ¶197 (The transmitter of the UE sends a random access preamble on the PRACH resource)  and also see ¶4-¶5 (for the random access procedure a time-frequency resource for the UE sending the preamble are specified by a base station by using RRC dedicated signaling)]; and
a receiver that receives a random access preamble, the random access preamble being transmitted by a terminal based on at least one of the transmitted information ([NAN, ¶197-¶198] The UE transmits a random access preamble to the base station which is received by the base station within improved accuracy due to the UE implementing the PRACH resource configuration information previously sent to it (the UE) by the base station).
Regarding claim 5, NAN teaches a radio communication method for a terminal (UE of NAN Fig. 9, ¶4, ¶58), comprising: controlling transmission of a random access preamble [NAN, ¶196-¶197, (the UE comprises a processor and transmitter, wherein the processor controls the transmitter to send a random access preamble on a PRACH resource corresponding to PRACH resource configuration information)], based on at least one of: information related to one or more PRACH transmission occasions in a time domain [NAN, ¶206 (the PRACH resource configuration information may include a resource period, start position of the period and offset)]; and information related to one or more PRACH transmission resources in a frequency domain [NAN, ¶206 (the PRACH resource configuration information may include frequency-domain resource) & ¶4-¶5]; and transmitting the random access preamble [NAN, ¶197 (The transmitter of the UE sends a random access preamble on the PRACH resource)  and also see ¶4-¶5 (A preamble used in a conventional PRACH has five formats, and PRACH resources include time-domain resources and frequency-domain resources. A PRACH time-domain resource includes a symbol, a subframe, a timeslot, and/or a system frame occupied by a PRACH preamble and a guard period. A PRACH frequency-domain resource includes a subcarrier and/or a resource block (RB) occupied by a PRACH preamble and a guard period. PRACH resources may also be called PRACH opportunities. A random access procedure includes two modes, a contention mode and a non-contention mode. In a contention random access procedure, an eNodeB configures, by using radio resource control (RRC) common signaling, a preamble used by a UE to perform random access and available time-frequency resources used by the UE to send a random access preamble. The UE randomly selects a preamble, and performs access on a random time-frequency resource. Therefore, a result of such access has randomicity, and 100% success cannot be ensured. In a non-contention random access procedure, a preamble sent by a UE and a time-frequency resource for sending the preamble are specified by a base station by using RRC dedicated signaling)].

Regarding claim 6, NAN teaches a system comprising a terminal (UE) and a base station [NAN, ¶194-¶198], wherein the terminal (UE) comprises: 
a processor that controls transmission of a random access preamble [NAN, ¶196-¶197, (the UE comprises a processor and transmitter, wherein the processor controls the transmitter to send a random access preamble on a PRACH resource corresponding to PRACH resource configuration information)], based on at least one of: 
information related to one or more PRACH transmission occasions in a time domain [NAN, ¶206 (the PRACH resource configuration information may include a resource period, start position of the period and offset)], and information related to one or more PRACH transmission resources in a frequency domain [NAN, ¶206 (the PRACH resource configuration information may include frequency-domain resource)]; and 
a transmitter that transmits the random access preamble [NAN, ¶197 (The transmitter of the UE sends a random access preamble on the PRACH resource)], and the base station comprises: 
a receiver that receives the random access preamble ([NAN, ¶197-¶198] The UE transmits a random access preamble to the base station which is received by the base station within improved accuracy due to the UE implementing the PRACH resource configuration information previously sent to it (the UE) by the base station).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over NAN as applied to claim 1 above, and further in view of Vajapeyam US 11,343,680 (hereinafter Va).

Regarding claim 2, NAN teaches the terminal according to claim 1, wherein the transmitter transmits the random access preamble in a cell in which communication is performed in a spectrum [NAN, ¶197 (The transmitter of the UE sends a random access preamble on the PRACH resource)  and also see ¶4-¶5 (A preamble used in a conventional PRACH has five formats, and PRACH resources include time-domain resources and frequency-domain resources… A PRACH frequency-domain resource includes a subcarrier and/or a resource block (RB) occupied by a PRACH preamble and a guard period. PRACH resources may also be called PRACH opportunities. A random access procedure includes two modes, a contention mode and a non-contention mode. In a contention random access procedure, an eNodeB configures, by using radio resource control (RRC) common signaling, a preamble used by a UE to perform random access and available time-frequency resources used by the UE to send a random access preamble… In a non-contention random access procedure, a preamble sent by a UE and a time-frequency resource for sending the preamble…)], but it does teach wherein the spectrum is other than a licensed spectrum.
However Va teaches wherein the transmitter transmits the random access preamble in a cell in which communication is performed in a spectrum other than a licensed spectrum ([Va, Fig. 5, Col. 17, Lines 40-47] In Va, Fig. 5, the PRACH message is sent using the unlicensed radio frequency resources within a cell).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Nan, indicating the ability to communicate random access preambles over a random-access channel to establish a communications channel, with the teachings of Va, indicating that the random access procedure may involve the use of unlicensed or licensed spectrum, wherein the preamble transmitted message 1 from UE to the base station may be sent via an unlicensed spectrum. The benefiting result would have been the ability to benefit from increased opportunities for enhanced data transmission and offloading in more dense venues [Va, Col. 1, Lines 45-59].

Regarding claim 3, Nan, in view of Va teaches the terminal according to claim 2, further comprising a receiver that receives a response to the random access preamble in a cell in which communication is performed in a licensed spectrum ([Va, Col. 2, Lines 19-23 &27-30] In Va Fig. 5 the response to the PRACH message is received using the unlicensed radio frequency resources 535 within a cell using licensed spectrum.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Nan, indicating the ability to communicate random access preambles over a random-access channel to establish a communications channel, with the teachings of Va, indicating that the random access procedure may involve the use of unlicensed or licensed spectrum, wherein the preamble response message 2 from the base station may be sent via a licensed spectrum. The benefiting result would have been the ability to benefit from guaranteed availability of the licensed radio frequency spectrum band.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONNIE V SWEET/Primary Examiner, Art Unit 2467